Order entered August 26, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00048-CV

           ADRIAN BOOKER AND NICOLE SMITH, Appellants

                                          V.

                        ANISSA MAHMOUDI, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-01795-2018

                                     ORDER

      Before the Court is appellee’s August 24, 2020 second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to September 24, 2020.               We caution appellee that further

extension requests will be disfavored.


                                               /s/      ROBERT D. BURNS, III
                                                        CHIEF JUSTICE